 Case 3:18-cv-00347-CAB-MDD Document 333 Filed 08/31/21 PageID.30631 Page 1 of 19



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   NUVASIVE, INC.,                                     Case No.: 3:18-CV-347-CAB-MDD
12                                      Plaintiff,       ORDER ON MOTIONS FOR
     v.                                                  SUMMARY JUDGMENT
13
                                                         [Doc. Nos. 303, 304]
14   ALPHATEC HOLDINGS, INC. et al.,
15                                   Defendants.
16
17
18         Before the Court are the parties’ motions for summary judgment of certain claims
19   and defenses relating to United States Patent Nos. 8,361,156 and 8,187,334. Plaintiff
20   NuVasive moves for judgment: (1) that Defendants Alphatec Holdings, Inc. and Alphatec
21   Spine, Inc.’s (jointly, “Alphatec”) accused devices – the Battalion Lateral Spacers, the
22   Transcend LIF PEEK Spacer, and the Titec Coated LLIF Implants – infringe the asserted
23   claims of the ‘156 patent and the ‘334 patent; (2) that these two patents are entitled to the
24   priority filing date of March 29, 2004 of a related U.S. provisional patent application, No.
25   60/557,536: and (3) for dismissal of Alphatec’s invalidity defense of indefiniteness. [Doc.
26   No. 303.]
27         Alphatec argues that the motions should be denied because there are disputed
28   material facts regarding both the alleged infringement of their accused devices and whether

                                                     1
                                                                                3:18-CV-347-CAB-MDD
 Case 3:18-cv-00347-CAB-MDD Document 333 Filed 08/31/21 PageID.30632 Page 2 of 19



 1   NuVasive’s 2004 provisional application provides a sufficient description of later claimed
 2   subject matter to reasonably convey that the inventor had possession of that subject matter
 3   as of the 2004 filing date. Alphatec also filed its own motion requesting a judgment of
 4   invalidity of both patents based on the indefiniteness of three claim terms. [Doc. No. 304.]
 5          I.     Legal Standard
 6          The familiar standard for summary judgment applies to these motions. Where there
 7   is no genuine issue as to any material fact and the movant is entitled to judgment as a matter
 8   of law, summary judgment should be granted. Fed. R. Civ. P. 56(a). The nonmoving party
 9   must come forward with specific facts showing there is a genuine issue for trial. Fed. R.
10   Civ. P. 56(e). “Where the record taken as a whole could not lead a rational trier of fact to
11   find for the non-moving party, there is no ‘genuine issue for trial.’” Matsushita Elec. Indus.
12   Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). It is not for the Court, however, to
13   weigh the evidence presented and determine the truth of the matter. Instead, the Court
14   must assess only whether there is sufficient evidence favoring the non-moving party, with
15   reasonable inferences drawn in the non-movant’s favor, such that a jury could return a
16   verdict for that party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986).1
17          II.    Infringement of the ‘156 Patent and ‘334 Patent
18          “Patent infringement, whether literal or by equivalence, is an issue of fact, which the
19   patentee must prove by a preponderance of the evidence.” Siemens Med. Sols. USA, Inc.
20   v. Saint-Gobain Ceramics & Plastics, Inc., 637 F.3d 1269, 1279 (Fed. Cir. 2011). To
21   establish literal infringement of an asserted claim, NuVasive must demonstrate that every
22   limitation recited in the claim is found in the accused devices. 2 Akzo Nobel Coatings, Inc.
23   v. Dow Chemical Co., 811 F3d 1334, 1341 (Fed. Cir. 2016). NuVasive argues that there
24
25
     1
26     NuVasive’s objections to declarations Alphatec submitted in support of its opposition to NuVasive’s
     summary judgment motion [Doc. No. 331, at 8] are denied.
27   2
       NuVasive’s motion does not make an infringement claim based on the doctrine of equivalents, so the
     Court considers the sufficiency of Alphatec’s evidence of a material dispute as to whether all the claim
28   limitations are literally met by the accused devices.

                                                        2
                                                                                       3:18-CV-347-CAB-MDD
 Case 3:18-cv-00347-CAB-MDD Document 333 Filed 08/31/21 PageID.30633 Page 3 of 19



 1   are no material disputes that the accused Alphatec devices meet all the limitations of the
 2   asserted claims.3
 3          Alphatec asserts several factual disputes challenging whether the accused implants
 4   meet all the limitations of the asserted claims. NuVasive argues that Alphatec’s positions
 5   are factually incorrect. NuVasive may ultimately be right, but that is for a jury, not the
 6   Court, to decide. NuVasive’s motion for summary judgment of infringement of the ‘154
 7   patent and the ‘334 patent is therefore DENIED.
 8          III.   Priority Date
 9          The ‘156 patent and ‘334 patent are continuations of U.S. Patent No. 7,918,891 with
10   a filing date of March 29, 2005. Alphatec asserts an affirmative defense of on-sale bar,
11   alleging commercial embodiments of the ‘891 patent were sold more than a year before the
12   filing date of the ‘891 patent. 35 U.S.C.§ 102(b) (pre-AIA). NuVasive challenges
13   Alphatec’s evidence of prior invalidating sales. 4 NuVasive also seeks to establish a claim
14   of priority to an earlier provisional application, No. 60/557,536, filed on March 29, 2004.
15          NuVasive bears the burden of proving by a preponderance of the evidence that the
16   written description of the 2004 application supports and enables the claim limitations of
17   the ‘891 patent. See Speedfit LLC v. Woodway USA, Inc., 432 F. Supp. 3d 183, 208
18   (E.D.N.Y. 2020) (“[O]nce an accused infringer ‘has established a prima facie case of
19   invalidity and its burden is met,’ the patentee bears the burden of coming forward with
20   evidence to prove entitlement to claim priority to an earlier filing date.”) (quoting
21
22
23   3
       Alphatec’s opposition to NuVasive’s motion for summary judgment of infringement contends in part
     that the motion must be denied because it broadly represents that all of Alphatec’s implants infringe the
24   asserted claims without distinguishing Alphatec’s devices that clearly do not meet certain dimensional
25   limitations of the claims. NuVasive however clarified its infringement assertion in its reply submission
     with a comprehensive list of the implants accused on a claim-by-claim basis. [Doc. No. 311-13.]
     4
26     NuVasive’s Motion to Exclude the portion of Alphatec’s expert report regarding NuVasive’s sales that
     could constitute an on-sale bar [Doc. No. 302-1, at 5] was withdrawn at argument based on subsequently
27   considered evidence. [Doc. No. 332, Hrg. Transcript at 61.] The remainder of NuVasive’s motion to
     strike expert testimony [Doc. No. 302] was DENIED at the hearing for the reasons stated on the record.
28   [Doc. No. 332, Hrg. Transcript at 60-64.]

                                                        3
                                                                                        3:18-CV-347-CAB-MDD
 Case 3:18-cv-00347-CAB-MDD Document 333 Filed 08/31/21 PageID.30634 Page 4 of 19



 1   PowerOasis, Inc. v. T-Mobile USA, Inc., 522 F.3d 1299, 1305 (Fed. Cir. 2008)). To satisfy
 2   this burden, NuVasive must demonstrate that the 2004 application itself “describe[s] an
 3   invention ... in sufficient detail that one skilled in the art can clearly conclude that the
 4   inventor invented the claimed invention as of the filing date sought.” Trading Techs. Int'l,
 5   Inc. v. eSpeed, Inc., 595 F.3d 1340, 1359 (Fed. Cir. 2010) (quoting Lockwood v. Am.
 6   Airlines, 107 F.3d 1565, 1572 (Fed. Cir. 1997)). “In other words, the specification of the
 7   provisional [application] must ‘contain a written description of the invention and the
 8   manner and process of making and using it, in such full, clear, concise, and exact terms,’
 9   35 U.S.C. § 112 ¶ 1, to enable an ordinarily skilled artisan to practice the invention claimed
10   in the non-provisional application.” Dynamic Drinkware, LLC v. Nat'l Graphics, Inc., 800
11   F.3d 1375, 1378 (Fed. Cir. 2015) (quoting New Railhead Mfg., L.L.C. v. Vermeer Mfg. Co.,
12   298 F.3d 1290, 1294 (Fed. Cir. 2002) (emphases in original)); see also Star Sci., Inc. v.
13   R.J. Reynolds Tobacco Co., 655 F.3d 1364, 1371 (Fed. Cir. 2011) (“Consistent with 35
14   U.S.C. § 112 ¶ 1, the written description of the provisional application must enable one of
15   ordinary skill in the art to practice the invention claimed in the non-provisional
16   application.”).
17         Whether the 2004 application discloses all the limitations of the ‘891 patent (and
18   therefore the ‘156 patent and ‘334 patent) is contested by the experts. Further, NuVasive
19   offers nothing in its motion on this issue to explain the significance (or lack thereof) of the
20   addition of new material and multiple new figures to the application for the ‘891 patent,
21   that disclose and describe the later claimed radiopaque marker limitation. Again, the Court
22   will not weigh the competing opinions of the experts and determine which is more credible.
23   These are factual disputes for a jury to decide.
24         NuVasive’s motion for summary judgment of the 2004 priority filing date for the
25   ‘154 patent and the ‘334 patent is therefore DENIED.
26         IV.    Affirmative Defense of Indefiniteness
27         A patent is presumed valid and the burden of establishing the invalidity of a patent
28   or any claim thereof is on the party asserting such invalidity by clear and convincing

                                                    4
                                                                                3:18-CV-347-CAB-MDD
 Case 3:18-cv-00347-CAB-MDD Document 333 Filed 08/31/21 PageID.30635 Page 5 of 19



 1   evidence. 35 U.S.C. § 282; Microsoft Corp. v. I4I Ltd. P’ship, 564 U.S. 91, 97 (2011)
 2   (holding that invalidity defenses must be proved by clear and convincing evidence). The
 3   patent’s specification shall conclude with one or more claims particularly pointing out and
 4   distinctly claiming the subject matter which the applicant regards as his invention. 35
 5   U.S.C. §112. Section 112, ¶ 2 requires that “a patent’s claim language, viewed in light of
 6   the specification and prosecution history, inform those skilled in the art about the scope of
 7   the invention with reasonable certainty.” Nautilus, Inc. v. Biosig Instruments, Inc., 572
 8   U.S. 898, 134 S. Ct. 2120, 2129 (2014).
 9          The parties agree with the Patent Trial and Appeal Board that a person of ordinary
10   skill in the art regarding these patents is someone with a medical degree with two or three
11   years of experience performing procedures using interbody spinal fusion implants.
12   NuVasive represents that its designated expert, Dr. Jim Youssef, is a person of ordinary
13   skill in the art regarding the ‘156 patent and the ‘334 patent. [Doc. No. 332, Hrg. Transcript
14   at 9, 14.]
15           Based on the intrinsic evidence and the testimony of Dr. Youssef as a person of
16   ordinary skill, Alphatec argues that the asserted claims of the ‘156 patent and the ‘334
17   patent fail to meet the statutory requirement of definiteness.
18                A.   The Scope of “Proximate to Said Medial Plane” is Not Reasonably
19                     Certain.
20          The ‘156 patent is directed at a spinal fusion implant with certain features, including
21   radiopaque markers positioned in the implant to be readily observable under X-ray or
22   fluoroscopy such that a surgeon may track the progress of the implant during implantation
23   and/or determine the placement of the implant after implantation. [Doc. No. 110-38, at
24   Col. 6:49-56.] The location of certain of these radiopaque markers is set forth in the claims.
25          Claim 1 of the ‘156 patent claims:
26          A spinal fusion implant of non-bone construction positionable within an
            interbody space between a first vertebra and a second vertebra, said implant
27
            comprising:
28

                                                   5
                                                                               3:18-CV-347-CAB-MDD
 Case 3:18-cv-00347-CAB-MDD Document 333 Filed 08/31/21 PageID.30636 Page 6 of 19



 1             an upper surface including anti-migration elements to contact said first
           vertebra when said implant is positioned within the interbody space, a lower
 2
           surface including anti-migration elements to contact said second vertebra
 3         when said implant is positioned within the interbody space, a distal wall, a
           proximal wall, a first sidewall, and a second sidewall generally opposite from
 4
           the first sidewall, wherein said distal wall, proximal wall, first sidewall, and
 5         second sidewall comprise a radiolucent material;
                wherein said implant has a longitudinal length extending from a proximal
 6
           end of said proximal wall to a distal end of said distal wall, said implant has a
 7         maximum lateral width extending from said first sidewall to said second
           sidewall along a medial plane that is generally perpendicular to said
 8
           longitudinal length, and said longitudinal length is greater than said maximum
 9         lateral width;
                at least a first fusion aperture extending through said upper surface and
10
           lower surface and configured to permit bone growth between the first vertebra
11         and the second vertebra when said implant is positioned within the interbody
           space, said first fusion aperture having: a longitudinal aperture length
12
           extending generally parallel to the longitudinal length of said implant, and a
13         lateral aperture width extending between said first sidewall to said second
           sidewall, wherein the longitudinal aperture length is greater than the lateral
14
           aperture width; and
15            at least first and second radiopaque markers oriented generally parallel to a
           height of the implant, where said first radiopaque marker extends into said
16
           first sidewall at a position proximate to said medial plane, and second
17         radiopaque marker extends into said second sidewall at a position
           proximate to said medial plane.
18
19   [Id., at Col. 12:32-67.]
20         All the asserted claims of the ‘156 patent include the limitation that the first and
21   second radiopaque markers extend into the sidewalls of the implant “at a position
22   proximate to [the] medial plane.” [Id., at Col. 12:63-67.] The parties agree that the medial
23   plane is the midline of the implant and proximate is understood to mean “near.” The
24   question presented, therefore, is what a person of ordinary skill in the art would understand
25   to be the objective boundary of “near the midline.”
26
27
28

                                                   6
                                                                               3:18-CV-347-CAB-MDD
 Case 3:18-cv-00347-CAB-MDD Document 333 Filed 08/31/21 PageID.30637 Page 7 of 19



 1          The specification makes no reference to “markers.” In the description of the anti-
 2   migration features of the implant, the specification discloses the option to include “spike
 3   elements” that may be disposed in the implant in its proximal, distal and central regions.5
 4   [Id., at Col. 6:27-35.] The exemplary depictions in the patent’s figures show these spike
 5   elements positioned at each end and at the midline of the implant. [See e.g., id., Fig. 3 (7),
 6   (8), and (9).]
 7
 8
 9
10
11
12
13
14
15
16
17
18          The specification teaches that when these anti-migration spike elements are made of
19   radiodense materials and the implant is manufactured from a radiolucent material, the spike
20   elements will be readily observable under X-ray or fluoroscopy such that a surgeon can use
21   them to track the progress of the implant during implantation and/or determine the
22   placement of the implant after implantation. [Id., at Col. 2:53-Col. 3:10; 6:49-56; Col.
23   11:4-Col.12:11; Figs 2, 3, 20 and 21.] The limitation in claim 1 of a “radiopaque marker”
24   therefore corresponds to the specification’s disclosure of providing spike elements of
25
26
     5
       The specification identifies the proximal end of the implant (22) with spike element 7 described as in
27   the “proximal region.” It also identifies the distal end of the implant (16) with spike element 8 described
     as in the “distal region.” Spike element 9 is identified as in the implant’s “central region.” This is the
28   extent of the discussion of “regions” of the implant in the specification. [Id., at Col. 6:27-35.]

                                                          7
                                                                                          3:18-CV-347-CAB-MDD
 Case 3:18-cv-00347-CAB-MDD Document 333 Filed 08/31/21 PageID.30638 Page 8 of 19



 1   radiodense materials incorporated into a radiolucent implant for purposes of enhancing
 2   visualization of the implant by the surgeon during or after implantation. [Id., at Col. 2:53-
 3   62.] Nothing further is disclosed to explain the significance or benefit of positioning the
 4   spike elements at any particular location within a “region” of the implant. There is nothing
 5   disclosed identifying what portion of the implant is considered to be proximate to the
 6   midline.
 7         Alphatec does not dispute that spike element (9) in Figs. 2, 3, 20 and 21, illustrates
 8   a radiopaque marker “proximate to the medial plane,” as it appears to be at the midline of
 9   the implant. However, in the absence of any intrinsic evidence in the specification and
10   prosecution history as to what area constitutes proximate to the midline, Alphatec argues
11   that the disclosure does not provide any way for a person of ordinary skill to objectively
12   determine whether a marker is proximate to, or near, the medial plane if a marker is located
13   farther away from the midline than depicted in the specification. Specifically, the patent
14   does not teach how far a marker can be moved from the midline and still be within the
15   scope of the claim.
16         Alphatec acknowledges that mathematical precision is not required, but the patent
17   must inform those skilled in the art with reasonable certainty of the scope of the claim.
18   Nautilus, Inc., 134 S.Ct. at 2129 (“The definiteness requirement mandates clarity, while
19   recognizing absolute precision is unattainable.”). It must be precise enough to afford clear
20   notice of what is claimed, thereby apprising the public of what is still open to them. Id.
21   Otherwise, there would be a “zone of uncertainty which enterprise and experimentation
22   may enter only at the risk of infringement claims.” Id. (citing Union Carbon Co. v. Binney
23   & Smith Co., 317 U.S. 228, 236 (1942)). The claims must provide objective boundaries
24   for those of skill in the art. Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1370-71
25   (Fed. Cir. 2014). In this case, the specification and prosecution history provide no notice
26   of the distance at which a marker could be placed away from the midline and still be
27   proximate to the midline.
28

                                                   8
                                                                              3:18-CV-347-CAB-MDD
 Case 3:18-cv-00347-CAB-MDD Document 333 Filed 08/31/21 PageID.30639 Page 9 of 19



 1         Definiteness is evaluated from the perspective of someone skilled in the relevant art.
 2   Nautilus, Inc., 134 S.Ct. at 2128. Alphatec argues that the testimony of Dr. Youssef,
 3   NuVasive’s expert witness, as a person of skill in this art, establishes that the patent does
 4   not disclose an objective boundary for one to determine whether a marker is near the middle
 5   or not.
 6         Dr. Youssef testified that the practical application for the markers described in Claim
 7   1 is to assist a surgeon in visualizing the location of the implant after insertion. [Doc. No.
 8   304-23, at 57:1-10.] NuVasive argues that a marker positioned “proximate to the medial
 9   plane” is intended to provide the surgeon with a visual mark at or near the center of the
10   implant. Dr. Youssef testified that such a marker should be “close” to the midline.
11   However, when asked how to determine what constitutes “close,” he testified that he could
12   only offer an opinion for himself. Despite being designated as a person of ordinary skill,
13   he did not feel he could comment for other surgeons as to whether a marker was close to
14   the medial plane. [Doc. No. 304-22, at 88:5-23.]
15         When asked if there is an objective standard to determine whether a marker is at a
16   position proximate to the medial plane, Dr. Youssef replied that “it’s a subjective analysis
17   using the claim language, the understanding of the claim language, the agreed-upon terms,
18   and for those terms that don’t have a construed definition, using the ordinary meaning of
19   those terms.” [Id., at 105:11-19.] He testified that he did not think that there is an objective
20   boundary. [Id., at 102:3-12.]
21
22
23
24
25
26
27
28

                                                    9
                                                                                 3:18-CV-347-CAB-MDD
Case 3:18-cv-00347-CAB-MDD Document 333 Filed 08/31/21 PageID.30640 Page 10 of 19



 1         At his deposition, Dr. Youssef was shown a series of annotated images of Figure 3
 2   of the ‘156 patent.
 3
 4
 5
 6
 7
 8                        IMAGE 1                              IMAGE 2
                      Ex. 16 (Dep. Ex. 7)                  Ex. 17 (Dep. Ex. 8)
 9
10
11
12
13
14
15                        IMAGE 3                              IMAGE 4
                      Ex. 18 (Dep. Ex. 9)                 Ex. 19 (Dep. Ex. 10)
16
17
18
           Image 1 is of Fig. 3 as shown in the specification highlighting in red the first and
19
     second radiopaque markers (9) at the midline. In the subsequent images, those markers
20
     were moved gradually away from the midline. Dr. Youssef opined that the markers
21
     depicted in Image 2 fell within the scope of the claim and the markers depicted in Image 3
22
     were “pretty close” to the medial plane and therefore, in his opinion, were still proximate
23
     to the medial plane. [Id., 91:12-16; 102:18-103:25.] As to the markers depicted in Image
24
     4, he concluded that they did not come within the scope of the claim. [Id., at 104:25-106:5.]
25
     When asked why he concluded the markers in Image 3 were within the scope of the claim
26
     but those in Image 4 were not, he testified that he came to that conclusion “because one is
27
     further from the medial plane than the other.” [Id., at 106:6-14.] In response to the follow-
28

                                                  10
                                                                              3:18-CV-347-CAB-MDD
Case 3:18-cv-00347-CAB-MDD Document 333 Filed 08/31/21 PageID.30641 Page 11 of 19



 1   up question, “Is there some position between the two that might be the boundary?”, he
 2   replied, “I think it's subjective.” [Id., at 106:15-18.]
 3          While some modicum of uncertainty is allowed, a patent must be precise enough to
 4   afford clear notice of what is claimed, thereby apprising the public of what is still open to
 5   them. Nautilus, 134 S.Ct. at 2128-29. Claims cannot rely on the “unpredictable vagaries of
 6   any one person’s opinion.” Interval Licensing LLC, 766 F.3d at 1376.
 7         When a word of degree is used, the specification must provide some standard for
 8   measuring that degree that one of ordinary skill would understand. The lone example in
 9   the specification depicts the markers at the midline and therefore provides no guidance as
10   to what constitutes near or close to the midline. Dr. Youssef provided no functional
11   explanation or other objective guidance to support his determination of when the distance
12   from the midline no longer constitutes near or close, just his subjective opinion. While
13   absolute precision is not required, such ambiguity and subjectivity does not provide the
14   clarity needed to inform the public as to the scope of this claim.
15          Accordingly, based on the specification and prosecution history, and as
16   acknowledged by Dr. Youssef, a person of ordinary skill in the art, the claim limitation
17   “proximate to the medial plane” is a subjective limitation that fails to inform those skilled
18   in the art about the scope of the invention with reasonable certainty.
19          Alphatec’s motion for summary judgment of invalidity of the ‘156 patent for failure
20   to meet the statutory requirement of definiteness is therefore GRANTED.
21             B.     The Scope of a Central Region Positioned Generally Centrally
22                    between the Proximal and Distal Walls is Disputed.
23          The ‘334 patent, which has the same specification as the ‘156 patent, is also directed
24   at a spinal fusion implant with certain features including radiopaque markers positioned in
25   the implant to be readily observable under X-ray or fluoroscopy such that a surgeon may
26   track the progress of the implant during implantation and/or determine the placement of
27   the implant after implantation. [Doc. No. 110-48, at Col. 6:49-56.] The location of certain
28   of these radiopaque markers is set forth in the claims.

                                                     11
                                                                              3:18-CV-347-CAB-MDD
Case 3:18-cv-00347-CAB-MDD Document 333 Filed 08/31/21 PageID.30642 Page 12 of 19



 1         Claim 1 of the ‘334 patent claims:
 2         A spinal fusion implant of non-bone construction positionable within an
           interbody space between a first vertebra and a second vertebra, said implant
 3
           comprising:
 4             an upper surface including anti-migration elements to contact said first
           vertebra when said implant is positioned within the interbody space, a lower
 5
           surface including anti-migration elements to contact said second vertebra
 6         when said implant is positioned within the interbody space, a distal wall, a
           proximal wall, a first sidewall, and a second sidewall, said distal wall,
 7
           proximal wall, first sidewall, and second sidewall comprise a radiolucent
 8         material;
               wherein said implant has a longitudinal length greater than 40 mm
 9
           extending from a proximal end of said proximal wall to a distal end of said
10         distal wall;
               wherein a central region of said implant includes portions of the first
11
           and second sidewalls positioned generally centrally between the proximal
12         wall and the distal wall, at least a portion of the central region defining a
           maximum lateral width of said implant extending from said first sidewall
13
           to said second sidewall, where said longitudinal length is at least two and
14         half times greater than said maximum lateral width;
                at least a first fusion aperture extending through said upper surface and
15
           lower surface and configured to permit bone growth between the first vertebra
16         and the second vertebra when said implant is positioned within the interbody
           space, said first fusion aperture having: a longitudinal aperture length
17
           extending generally parallel to the longitudinal length of said implant, and a
18         lateral aperture width extending between said first sidewall to said second
           sidewall, wherein the longitudinal aperture length is greater than the lateral
19
           aperture width; and
20            at least three radiopaque markers; wherein a first of the at least three
           radiopaque markers is at least partially positioned in said distal wall, a second
21
           of said at least three radiopaque markers is at least partially positioned in said
22         proximal wall, and a third of said at least three radiopaque markers is at
           least partially positioned in said central region.
23
24   [Id., at Col. 12:32-Col. 13:4.]
25         All the asserted claims of the ‘334 patent include the limitation that a third
26   radiopaque marker be “at least partially positioned in [the] central region” of the implant.”
27   [Id., at Col. 13:2-4.] The claim itself describes the “central region” as the portion of the
28   implant “generally centrally” between the proximal and distal walls that includes the width

                                                   12
                                                                                3:18-CV-347-CAB-MDD
Case 3:18-cv-00347-CAB-MDD Document 333 Filed 08/31/21 PageID.30643 Page 13 of 19



 1   of the implant at its maximum width from side wall to side wall. Alphatec argues that this
 2   claim language read in light of the specification fails to inform a person of ordinary skill
 3   as to an objective boundary of what area of the implant is “generally centrally” between
 4   the proximal and distal walls.
 5         NuVasive disagrees, arguing that the specification teaches that a purpose of the
 6   radiopaque markers is to enhance a surgeon’s ability to visualize the position of an implant
 7   within the interbody space. In that context, NuVasive contends that a person of ordinary
 8   skill would understand that the portion of the implant that is “generally centrally” between
 9   the proximal and distal walls comprises that area of the implant in which the positioning
10   of the third marker would assist the surgeon’s visualization. According to NuVasive, while
11   not mathematically precise, the objective boundaries of the central region are ascertainable
12   with reasonable certainty based on the functional purpose. See Biosig Instruments, Inc. v.
13   Nautilus, Inc., 783 F.3d 1374, 1382 (Fed. Cir. 2015) (“The degree of precision necessary
14   for adequate claims is a function of the nature of the subject matter.”)
15         As noted supra, the patent specification identifies the proximal wall (22), distal wall
16   (16) and sidewalls (14) of the implant. In his expert report, Dr. Youssef illustrated on an
17   accused device, markers that are positioned in the central region of an implant in
18   accordance with the claim language. His blue circle encompasses the markers and the
19   maximum lateral width of the implant and a region “‘positioned generally centrally
20
21
22
23
24
25
26
27
28

                                                  13
                                                                                3:18-CV-347-CAB-MDD
Case 3:18-cv-00347-CAB-MDD Document 333 Filed 08/31/21 PageID.30644 Page 14 of 19



 1   between the proximal and distal wall’–so that’s generally center, between those two walls
 2   somewhere in the center.” [Doc. No. 304-23, at 50:19-51:6; 54:4-7.]
 3         In response to an inquiry at his deposition as to whether a marker placed outside this
 4   blue circle would not meet the claim limitation, Dr. Youssef responded that his circle was
 5   a general example. He testified that “for a marker to fall outside [the central] region, it
 6   would be necessary for them to be closer to the proximal or distal walls.” [Id., at 52:5-8.]
 7         [M]y blue circle is just a depiction in static. It could be moved and adjusted
           to still meet the limitations of the claim and still account for the central region.
 8
           So really to get a marker outside the boundary of the central region as defined
 9         by [the claim] would be pretty tough. I think you’d have to put them closer
           to the proximal and distal walls to get them there.
10
11   [Id., at 54:18-25.]
12           Dr. Youssef testified that the central region, as long as it includes the maximum
13   lateral width, could be expanded to include the area to the left or the right up to either the
14   distal or proximal wall. [Id., 51:19-53:12.] The claim language allows that “the boundary
15   could be fairly substantial.” [Id., at 53:12-14.] However, he also clarified that although
16   the general central region has “a lot of real estate,” he did not consider the central region
17   to be everything between the proximal and distal walls. [Id., at 64:16-23.]
18         Dr. Youssef explained that a person of ordinary skill in the art would understand the
19   scope or breadth of the claimed central region in the context of the usefulness of the
20   placement of a third radiopaque marker. [Id., at 74-77.] In his opinion, the third marker
21   described in the claim is intended to provide a third reference point for the surgeon
22   evaluating the placement of the implant. The breadth of the central region would therefore
23   be understood in part by the positional purpose of the third marker. In other words, the
24   third marker is no longer in the central region when it is positioned too close to the first or
25   second marker of the claim limitation (which are positioned at least partially in the
26   proximal or distal walls) to be of practical usefulness as a third reference point.
27           When asked how close to the proximal and distal walls a marker would need to be
28   placed to be out of the central region, he responded, “Well, it’s hard to know. . . . I don’t

                                                    14
                                                                                 3:18-CV-347-CAB-MDD
Case 3:18-cv-00347-CAB-MDD Document 333 Filed 08/31/21 PageID.30645 Page 15 of 19



 1   have an answer for you. I don’t know exactly how far out but much closer to the proximal
 2   distal wall than the circle that’s shown [in his drawing].” [Id., at 55:11-14.]
 3         To establish an objective boundary for the central region, that portion of the implant
 4   “generally centrally” between the proximal and distal walls, Dr. Youssef was shown Figure
 5   3 from the specification with locations marked in red for placement of the third marker.
 6
 7
 8
 9
10
              IMAGE 1                        IMAGE 2                       IMAGE 3
11                                                                     Ex. 18 (Dep. Ex. 9)
          Ex. 16 (Dep. Ex. 7)            Ex. 17 (Dep. Ex. 8)
12
13
14
15
16
               IMAGE 4                       IMAGE 5                        IMAGE 6
17        Ex. 19 (Dep. Ex. 10)          Ex. 20 (Dep. Ex. 11)           Ex. 21 (Dep. Ex. 12)
18
19
20
21
22                                           IMAGE 7
                                        Ex. 22 (Dep. Ex. 13)
23
24         He testified that the markers depicted in Images 1-6 were positioned within his
25   understanding of the central region – far enough from the proximal markers (7) to provide
26   a useful third reference point. [Id., at 67-78.] The markers depicted in Image 7, he testified,
27   were not within his understanding of the central region because they were too close to the
28

                                                   15
                                                                                3:18-CV-347-CAB-MDD
Case 3:18-cv-00347-CAB-MDD Document 333 Filed 08/31/21 PageID.30646 Page 16 of 19



 1   markers in the proximal wall (7) and would therefore have no practical application. [Id., at
 2   79.]
 3          Alphatec argues that Dr. Youssef’s opinion regarding the area of the implant that
 4   constitutes the central region is subjective and lacks sufficient clarity to establish an
 5   objective boundary thereby rendering the claim indefinite. NuVasive argues that a skilled
 6   artisan could determine with reasonable certainty the inherent parameters of the central
 7   region based the claim language and the disclosed functional purpose for the placement of
 8   the third radiopaque marker.
 9          There was no intrinsic evidence in the specification to aid in the determination of the
10   scope of ‘156 patent’s claim term “proximate to the medial plane.” The only extrinsic
11   evidence defining the scope was Dr. Youssef’s subjective opinion. In contrast, the claim
12   language of the ‘334 patent describes parameters for the scope of the claim term “central
13   region” and Dr. Youssef’s interpretation of those parameters is tied to the functional
14   teachings disclosed in the specification. Whether he is correct that one of ordinary skill
15   could determine with reasonable certainty the inherent parameters of the invention based
16   on these disclosures is a factual dispute. The cross-motions for summary judgment on this
17   invalidity defense for the ‘334 patent are therefore DENIED.
18             C.     The Scope of Approximately 18 mm is Reasonably Certain.
19          The asserted claims of the ‘334 patent include limitations regarding the dimensions
20   of the claimed spinal fusion implant. In accordance with Claim 1, the implant must have
21   a longitudinal length greater than 40 mm from the proximal end of the proximal wall to the
22   distal end of the distal wall. Further, that longitudinal length must be at least two and half
23   times greater than the maximum lateral width. [Id., at Col. 44-46, 52-54.]
24             Dependent Claim 18 of the ‘334 patent requires:
25             The spinal fusion implant of claim 1, wherein said maximum lateral width of said
               implant is approximately 18 mm.
26
27   [Id., at Col. 14:11-13.]
28

                                                   16
                                                                               3:18-CV-347-CAB-MDD
Case 3:18-cv-00347-CAB-MDD Document 333 Filed 08/31/21 PageID.30647 Page 17 of 19



 1          Alphatec argues that a person of ordinary skill could not determine with reasonable
 2   certainty what is encompassed by the claim limitation that the maximum lateral width of
 3   the implant be approximately 18 mm. This contention was raised primarily due to Dr.
 4   Youssef’s opinion that an implant with a maximum lateral width in a range of 16 mm to
 5   22 mm “could fall in the scope” of approximately 18 mm as required by Claim 18. [Doc.
 6   No. 304-24, at 45:18-25.]
 7          The use of a term of degree in the context of this claim does not render the claim
 8   indefinite. A person of ordinary skill would find “approximately” in this context of this
 9   claim to encompass a modest deviation from 18 mm. The specification describes an
10   implant intended for use in lumbar fusion with dimensions ranging between 9 and 18 mm
11   in width, 8 and 16 mm in height and a length ranging between 25 and 45 mm. [Doc. No.
12   110-48, at Col. 2:17-21; Col. 5:15-19; Col. 11:58-63.] A person of ordinary skill in the art
13   would be able to reasonably ascertain from the examples in the specification that an implant
14   with a maximum width of “approximately 18 mm,” which correspondingly requires at least
15   a 45 mm length in accordance with Claim 1, is described in the specification. Allowing
16   for some modest deviation in either direction from 18 mm does not make the claim
17   indefinite.
18          The Court rejects Dr. Youssef’s assessment that the scope of “approximately 18
19   mm” includes a width up to 22 mm. His expansive inclusion of a width more than 22%
20   greater than the claim’s stated numerical width is more than a modest deviation and is
21   without any support in the specification. Finding Dr. Youssef’s opinion unsupported does
22   not require the Court to find the claim indefinite. 6
23
24
25
26
27   6
      The Court notes that NuVasive is not seeking to apply Dr. Youssef’s expansive interpretation of Claim
     18 and has conceded that Alphatec’s accused devices that are wider than 18 mm do not come within the
28   scope of this dependent claim.

                                                       17
                                                                                      3:18-CV-347-CAB-MDD
Case 3:18-cv-00347-CAB-MDD Document 333 Filed 08/31/21 PageID.30648 Page 18 of 19



 1         NuVasive’s motion for dismissal of Alphatec’s affirmative defense of invalidity of
 2   Claim 18 of the ‘334 patent for failure to meet the statutory requirement of definiteness is
 3   therefore GRANTED.
 4         V.     Disposition
 5         In light of the foregoing, it is hereby ORDERED as follows:
 6         1. NuVasive’s motion for partial summary judgment is
 7                a. DENIED as to the infringement of Alphatec’s Accused Devices;
 8                b. DENIED as to establishing the 2004 priority filing date for the ‘154 patent
 9                   and the ‘334 patent;
10                c. DENIED as to dismissal of Alphatec’s affirmative defense of invalidity of
11                   the ‘156 Patent;
12                d. DENIED as to dismissal of Alphatec’s affirmative defense of invalidity of
13                   Claim 1 of the ‘334 Patent;
14                e. GRANTED as to dismissal of Alphatec’s affirmative defense of invalidity
15                   of Claim 18 of the ‘334 Patent;
16         2. Alphatec’s motion for summary judgment is
17                a. GRANTED as to its affirmative defense of invalidity of the ‘156 Patent;
18                b. DENIED as its affirmative defense of invalidity of Claim 1 of the ‘334
19                   Patent;
20                c. DENIED as to its affirmative defense of invalidity of Claim 18 of the ‘334
21                   Patent.
22
23
24
25
26
27
28

                                                   18
                                                                              3:18-CV-347-CAB-MDD
Case 3:18-cv-00347-CAB-MDD Document 333 Filed 08/31/21 PageID.30649 Page 19 of 19



 1        3. A telephonic status conference will be held on September 7, 2021, at 10:00 a.m.
 2           using the Court’s AT&T Teleconference connection at (888)398-2342, access
 3           code: 1749358.
 4        It is SO ORDERED.
 5   Dated: August 31, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              19
                                                                         3:18-CV-347-CAB-MDD
